            Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  San Antonio Division

KEITH A. SIMMONS and                                 )
MARCELLA C. SIMMONS,                                 )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Civil Action No. _________
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       Defendant.                                    )

                                          COMPLAINT

       Keith A. Simmons (“Mr. Simmons”) and Marcella C. Simmons (“Ms. Simmons”), by

counsel, state as follows for their Complaint against Defendant United States of America:

                                     Jurisdiction and Venue

       1.       This action arises under the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. This

Court is vested with jurisdiction to adjudicate this dispute pursuant to 28 U.S.C. § 1346(b).

       2.       In compliance with 28 U.S.C. § 2675, Mr. and Ms. Simmons filed notices of

administrative claim with the Department of Veterans Affairs, attached as Exhibit A. Those claims

were received by the Office of Chief Counsel on September 7, 2017. In addition, Mr. and Ms.

Simmons provided the Department of Veterans Affairs with two expert reports, one prepared by a

Board-certified endocrinologist, Dr. John M. Miles, and another prepared by a Board-certified

ophthalmologist, Dr. William Waschler.

       3.       The Department of Veterans Affairs denied Mr. Simmons’ claim on September 28,

2018. The Department of Veterans Affairs has not yet taken action on Ms. Simmons’ claim,

although more than six months has elapsed since the filing of her claim.




                                                 1
               Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 2 of 15



          4.       Accordingly, Mr. and Ms. Simmons’ causes of action are ripe to be litigated in this

Court pursuant to 28 U.S.C. § 2675(a).

          5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1402(b) because the

cause of action at issue in this case arose at the Audie L. Murphy VA Hospital (“Audie Murphy

VA Hospital”) at 7400 Merton Minter Boulevard, San Antonio, TX 78229.

          6.       At all times relevant to this action, the United States owned and operated Audie

Murphy VA Hospital and its affiliated clinics.

          7.       At all times relevant to this action, the agents, servants, employees, and personnel

of the United States were acting within the course and scope of their employment in providing

and/or failing to provide medical care and treatment to Mr. Simmons.

          8.       Mr. Simmons is a veteran of the United States Armed Forces, and thus is entitled

to medical care and treatment at Audie Murphy VA Hospital and its affiliated clinics.

          9.       The medical care described as follows was provided to Mr. Simmons at Audie

Murphy VA Hospital and/or its affiliated clinics unless otherwise stated.

                                               Allegations

          10.      Mr. and Ms. Simmons restate and re-allege paragraphs 1 through 9 as if fully stated

herein.

          11.      On March 17, 2017 Mr. Simmons visited Dr. Pedro J. Rivera (“Dr. Rivera”) in the

ophthalmology clinic at Audie Murphy VA Hospital.

          12.      As of his March 17, 2017 visit, Mr. Simmons’ VA medical record noted a blood

test result from only one week prior, on March 10, 2017, that showed Mr. Simmons had a

hemoglobin A1c level of 6.1%, indicating an elevated blood sugar level and that he was pre-

diabetic.



                                                     2
         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 3 of 15



       13.       Pre-diabetes often does not develop into diabetes and, when it does, the

development will usually take years.

       14.       Dr. Rivera noted that Mr. Simmons had a prednisone allergy and that he had a

discussion with Mr. Simmons regarding that allergy, indicating that Dr. Rivera was aware of Mr.

Simmons’ medical history and of a possible prednisone sensitivity, signifying that some other

treatment would be more appropriate.

       15.       Dr. Rivera also noted that Mr. Simmons did not have diabetes, but failed to note

Mr. Simmons’ A1c or blood sugar level.

       16.       The record does not indicate that Dr. Rivera ordered a blood test to determine or

confirm Mr. Simmons’ blood sugar level.

       17.       Dr. Rivera failed to inform Mr. Simmons that a well-known potential adverse

reaction to prednisone is the development of diabetes mellitus, type II (“type II diabetes”), also

known as steroid-induced diabetes mellitus.

       18.       Dr. Rivera did not discuss the fact that Mr. Simmons’ medical records and history

contained risk factors for steroid-induced diabetes mellitus including, most importantly, Mr.

Simmons’ A1c level, among others.

       19.       At that March 17, 2017 visit, Dr. Rivera prescribed a high dosage, 60 milligrams,

of oral prednisone daily to Mr. Simmons.

       20.       After the March 17, 2017 visit, Mr. Simmons began taking prednisone as prescribed

by Dr. Rivera.

       21.       On March 27, 2017, Mr. Simmons had a follow-up visit with Dr. Rivera. The record

from that visit notes that Mr. Simmons reported polyuria (the production of a large volume of




                                                 3
            Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 4 of 15



urine) and that he was unable to use prednisone due to side effects. A common cause of polyuria

is type II diabetes.

        22.     In Mr. Simmons’ history, Dr. Rivera noted again that Mr. Simmons did not have

diabetes.

        23.     During that same visit, Mr. Simmons reported that “last Friday” he had reduced the

prednisone dosage from the prescribed 60 mg to 20 mg.

        24.     Instead of discontinuing the prednisone, Dr. Rivera adjusted Mr. Simmons’

prescribed dosage to 20 mg.

        25.     At this March 27, 2017 visit, Dr. Rivera also ordered a series of blood tests for Mr.

Simmons, though the record did not indicate specific tests for diabetes were among them.

        26.     In a March 29, 2017 addendum to the March 27, 2017 notes, Dr. Rivera noted the

results of a comprehensive metabolic panel (“CMP”) that indicated Mr. Simmons’ blood glucose

level was 616. Diabetes is generally defined as blood glucose levels over 200 in two or more casual

plasma glucose tests.

        27.     In a separate March 29, 2017 note, Dr. Rivera indicated that he called Mr. Simmons

and told him to go to the emergency department (“ED”) for his high blood sugar.

        28.     On March 29, 2017, Mr. Simmons reported to the Audie Murphy VA Hospital ED.

        29.     The ED note from that visit indicates that Dr. Rivera communicated with ED

Physician’s Assistant Michael Vecera (“Mr. Vecera”) that Mr. Simmons’ prednisone dosage

should be reduced to 10 mg, not eliminated.

        30.     Mr. Simmons subsequently stopped taking prednisone on his own and until April

4, 2017, his blood glucose fluctuated, but remained high.




                                                  4
           Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 5 of 15



        31.      On April 4, 2017, Mr. Simmons was admitted to the Emergency Department at

Baptist Emergency Hospital, where he was diagnosed with type II diabetes, a disease which has

no cure.

        32.      Mr. Simmons now requires medication to treat his diabetes, his vision has already

been negatively affected by the disease, and he will likely suffer from the effects of diabetes for

the rest of his life, including but not limited to visual disturbances, peripheral neuropathy, the

destruction of internal organs over time, a significantly increased risk of cardiovascular events,

and a reduced life expectancy.

        33.      Dr. Rivera prescribed high levels of prednisone despite Mr. Simmons’ pre-diabetes,

his history of a prednisone allergy, and other risk factors for the well-known side effect of steroid-

induced diabetes mellitus, and within days of starting the prednisone, Mr. Simmons developed

symptoms of diabetes and became extremely hyperglycemic, and was ultimately diagnosed with

type II diabetes, from which he will likely suffer for the rest of his life.

        34.      Mr. Simmons’ injuries are a direct and proximate result of the negligent medical

care provided by his healthcare providers at Audie Murphy VA Hospital.

                                              Negligence

        35.      Mr. and Ms. Simmons restate and re-allege paragraphs 1 through 34 as if fully

stated herein.

        36.      As a provider of medical services to Mr. Simmons, the United States and its agents,

servants, or employees at Audie Murphy VA Hospital and its affiliates, including but not limited

to Dr. Rivera, owed Mr. Simmons a duty to provide him medical care consistent with the governing

standard of medical care.




                                                   5
          Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 6 of 15



       37.     The agents, servants, or employees of the United States at Audie Murphy VA

Hospital and its affiliates, including but not limited to Dr. Rivera, while acting within the scope of

their employment, violated the applicable standards of medical care in the following respects:

               a.      Negligent failure to minimize the chances for an adverse reaction to

       prednisone;

               b.      Negligent failure to appreciate and further evaluate Mr. Simmons’ recorded

       sensitivity and/or allergy to prednisone before prescribing it to him;

               c.      Negligent failure to observe risk factors for steroid-induced diabetes

       mellitus in Mr. Simmons’ medical record, including high A1c levels indicating pre-

       diabetes, among other risk factors, and a reported history of allergy to prednisone;

               d.      Negligent failure to warn Mr. Simmons of the risk of steroid-induced

       diabetes mellitus from taking prednisone;

               e.      Negligently prescribing prednisone despite the risk factors for steroid-

       induced diabetes mellitus which were present in Mr. Simmons’ medical record;

               f.      Negligent failure to prescribe alternative medications which did not include

       prednisone:

               g.      Negligently continuing the prednisone prescription after Mr. Simmons’

       presentation with symptoms of diabetes mellitus; and

               h.      Any and all other deviations from the standard of care which will be

       developed through further investigation, discovery, and expert review.

       38.     As a direct and proximate result of the aforementioned negligence of Defendant,

Mr. Simmons claims the following damages:




                                                  6
         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 7 of 15



               a.     Compensation for physical pain and suffering, mental and emotional pain

       and anguish, physical impairment, inconvenience, and loss of enjoyment of life;

               b.     Compensation for all economic damages, including medical bills and

       expenses, and incidental expenses; and

               c.     Compensation for any other damages sustained by Mr. Simmons as a

       proximate result of the negligence of the government’s employees and/or agents.

       39.     As a direct and proximate result of the aforementioned negligence of Defendant,

Ms. Simmons claims the following damages:

               a.     Compensation for mental or emotional pain or anguish, loss of consortium,

       loss of companionship and society, inconvenience, and loss of enjoyment of life.

       WHEREFORE, Plaintiffs request that the Court grant judgment in their favor against the

Defendant in the amount of Two Million Dollars ($2,000,000.00), together with any other costs as

they may be lawfully entitled to recover.

                                                    Respectfully submitted,

                                                    KEITH A. SIMMONS
                                                    MARCELLA C. SIMMONS

                                            By:      /s/ Brian C. Steward
                                                    Brian C. Steward
                                                    State Bar of Texas # 19201100
                                                    Ketterman, Rowland & Westlund
                                                    16500 San Pedro, Suite 302
                                                    San Antonio, Texas 78232
                                                    (210) 490-7402
                                                    (210) 490-8372 - Facsimile
                                                    brian@krwlawyers.com
                                                    Counsel for Plaintiff




                                                7
                          Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 8 of 15


              CLAIM FOR DAMAGE,                                           INSTRUCTIONS:              Please read carefully the Instructions on the             FORM APPROVED
                                                                          reverse side and supply Information requested on both sides of this                  0MB NO. 1105-0008
               INJURY, OR DEATH                                           form. Use additional sheet(s) if necessary. See reverse side !or
                                                                          additional instructions.

1.      Submit to Appropriate Federal Agency:                                                          2. Name, address of claimant, and claimant's personal representative if any.
                                                                                                         (See instructions on reverse). Number, Street, City, State and Zip code.
        Office of Chief Counsel (02)
        Department of Veterans Affairs                                                                    Keith A. Simmons
        155 Van Gordon, Suite 551                                                                         c/o Rawls Law Group P.C.
        Lakewood, CO 80228                                                                                211 Rocketts Way, Suite 100
                                                                                                          Richmond, VA 23231

3. TYPE OF EMPLOYMENT                         4. DATE OF BIRTH           5. MARITAL STATUS             6. DATE AND DAY OF ACCIDENT                            7. TIME (A.M, OR P,M.)
                                                   07/30/1961                     Married                 See Box 8 and Attachment 1
   □ MILITARY Oc1v1uAN
a. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property Involved, the place of occurrence and
     the cause thereof. Use additional pages If necessary).

Keith A. Simmons ("Mr. Simmons") Is a 57-year-old Army veteran who now suffers from Type II diabetes and vision Impairment as a
result of being Inappropriately prescribed prednisone by ophthalmologist Pedro J. Rivera, MD, at the Audie L. Murphy Memorial VA
Hospital ("Murphy VA Hospital") In San Antonio, Texas. Mr. Simmons had a history of hyperglycemia and a known allergy to
prednisone, which Dr. Rivera was aware of prior to prescribing the medication to Mr. Simmons.

Note: The Basis of Claim is continued on Attachment 1 to this claim form and, accordingly, Attachment 1 is incorporated herein by
reference.

9.                                                                                   PROPERTY DAMAGE

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

10.                                                                           PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT , STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.
       The negligence of VA health care providers as described In Box 8 above and the corresponding Attachment 1 caused Mr. Simmons
       Injury lncludlng, but not llmited to, development of diabetes; vlsual disturbance/loss; emotional distress; pain and suffering; and
       economic and non-economic losses.
11 .                                                                                     WITNESSES

                                                    NAME                                                  11\DDRESS (Number, Street, City, State, and Zip Code)

Keith A. Simmons                                                                                           8618 White Shadow, San Antonio, TX 78249
Marcella C. Simmons                                                                                        8618 White Shadow, San Antonio, TX 78249
Healthcare providers of Mr. Simmons at the Murphy VA Hospital                                              7400 Merton Minter Boulevard, San Antonio, TX 78229
Healthcare providers of Mr. Simmons at Baptist Emeraencv Hosoital                                          8230 N 1604 W San Antonio Texas 78249
12. (Sea instructions on reverse).                                               AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                          12b. PERSONAL INJURY                            12c, WRONGFUL DEATH                        12d. TOTAL (Failure to specify may cause
                                                                                                                                              forfeiture ol your rights).
                                                           $2,000,000.00                                                                                $2,000,000.00
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN




          r"<J9A
FU LL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

'1~a SIGNATURE                          (See instructions on reverse side).                            13b. PHONE NUMBER OF PERSON SIGNING FORM                    11 4. DATE OF SIGNAT URE
                                                                       Glen H. Sturtevant Jr.                            (804) 622-0675                              September 5, 2017
                     6                  ~                              Attornev for Claimant
                                 _,,.    IV
          L/                   CIVIL PENALTY FOR PRESENTING                                                         CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                                                                                                         CLAIM OR MAKING FALSE STATEMENTS
                                      FRAUDULENT CLAIM

The claimant is liable to the United States Government for a civil penalty of not less then            Fine, imprisonment, or both. (See 18 U .s.c. 287, 1001 .)
$5,000 and not more than $10,000, plus 3 llmes the amount of damages sustained
IJy the Government. (See 31 U.S,C. 3729),
                                                                                         -




Authorized for Local Reproduction                                                   NSN 7540-00-634-4046                                          STANDARD FORM 95 (REV. 212007)
Previous Edition is not Usable                                                                                                                    PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                                  28 CFR 14,2
95-109




                                                                                       EXHIBIT A                                                                                1
                           Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 9 of 15


                                                                                   INSURANCE COVERAGE

 In order that subrogation claims may be adjudicated, It Is essential that the claimant provide the following Information regarding the insurance coverage of the vehicle or properly.

 15. Do you carry accident Insurance?      OYes         If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and pollcy number.             D   No




 16. Have you filed a claim with your Insurance carrier in this instance, and ii so, is it full coverage or deductibfe?    DYes        DNo         17, If deductible, state amount.




 18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascerlaln these facts).




 19. Do you carry public liability and property damage Insurance? D         Yes    If yes, give name and address of Insurance carrier (Number, Street, City, Slate, and Zip Code).        D No



                                                                                         INSTRUCTIONS

 Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
 employee(s) was involved In the Incident. If the incident involves more than one claimant, each clalmant should submit a separate
 clalm form.

                                                           Complete all Items . Insert the word NONE where applicable.

 A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL        DAMAGES IN A SUM CEflTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
 AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
 REPRESEITTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN       THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
 NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY        TWO YEARS AFTER THE CLAIM ACCRUES.
 Failure to completely execute this form or to supply the requested material within                T he amount claimed should be substantiated by competent evidence as follows:
 two years from the date the ctalm accrued may render your claim Invalid. A claim
 Is deemed presented when It 1s received by the appropriate agency, not when It Is                 (a) In support of the claim tor personal injury or death, the claimant should submit a
 malled.                                                                                           wriltan report by the attending physician, showing the nature and extent of lhe injury, the
                                                                                                   nalure and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                   and the period of hospitalization, or incapacitation, attaching Itemized bills for medical,
 If Instruction is needed in completing this form, lhe agency listed In Item #1 on the reverse     hospital, or burial expenses actually incurred.
 side may be contacted. Complete regulations pertaining to claims asserted under the
 Federal Tort Claims Act can be found in Tille 28, Code of Federal Regulations, Part 14.
 Many agencies have published supplementing regulations. If more than one agency is
                                                                                                   (b) In supporl of claims lor damage to property, which has been or can be economically
 Involved, please state each agency.                                                               repaired, the claimant should submit al least two itemized signed slatements or estimates
                                                                                                   by reliable, disinterested concerns, or, if payment has oeen made, lhe itemized signed
                                                                                                   receipts evidencing payment.
 The claim may be filled by a duly authorized agent or other legal representative, provided
 evidence satisfactory lo the Government is submilted with the claim establishing express
 authority to act for the claimant. A claim presented by an agent or legal representaliva          (c) In support of claims for damage to property which is not economically repairable, or if
 must be presented In the name of the claimant. If the claim is signed by the agenl or             the property is lost or destroyed, the claimant should submit statements as lo the original
 legal representative, it must show the title or legal capacity of the person signing and oa       cost of the property, the date of purchase, and the value of the properly, both before and
 accompanied by evidence of his/her authority to present a claim on behalf of the claimant         alter the accident. Such statements should be by disinterested competent persons,
 as agent, executor, administrator, parent, guardian or other represenlatlve.                      preferably reputable dealers or officials familiar with the type of property damaged, or oy
                                                                                                   two or more competitive bidders, and should be certified as being just and correct

 If clalmanl intends to file tor both personal injury and property damage, the amount for
 each must be shown In item number 12 of this form.                                                (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                   forfeltura of your rights.

                                                                                     PRIVACY ACT NOTICE
 This Notice is provided In accordance wilh the Privacy Act, 5 U.S.C. 552a(e)(3), and              B. Prine/pa/ Purpose: The information requested ls to be used in evaluating claims.
 concerns the information requested in the letter to which this Notice Is attached,                C. Routine Use: See the Notices of Systems of Records for the agency lo whom you are
     A. Authority: The requested Information Is solicited pursuant to one or more of the              submitting this form for this information.
        following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.          D. Effect of Fa/lure to Respond: Disclosure is voluntary. However, failure to supply the
         Part 14.                                                                                     requested intormalionor to execute Iha form may render your claim "invalid."

                                                                            PAPERWORK REDUCTION ACT NOTICE

 This notice is fil!!!ltt for the purpose of the Paperwork ReclU€1iOO Acl, 44 U.S.C. 3501. Public reporting burden for this coll.e cfion ol lnfonmallon is estlmaled to average 6 hours per
 response, incl.udlng the time for reviewing lnslruoU ons, searching exlsIing data sources, gathering and maintaining the data needed, 1md completing and revie wing tho co11~·01lon of
 information. Send comments regarding this burden estimate or any other aspect of lhis collection of Information, Including suggestions for reducing !his burden, to the Director, Torts
 Branch, Attention: Paperwork Reduction Slaff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed
 form(s) to these addresses.


STANDARD FORM 95 REV. (212007) BACK



                                                                                        EXHIBIT A                                                                                     2
         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 10 of 15




                               Attachment 1 to FTCA Claim of Keith A. Simmons

8.      Basis of Claim - continued from SF-95

Prednisone is a corticosteroid used as an anti-inflammatory medication. Corticosteroids mimic the action of cortisol,
the hormone produced by the kidneys that is responsible for bringing on the body's classic stress response of higher
blood pressure and increased blood glucose levels. Corticosteroids like prednisone increase insulin resistance,
thereby allowing blood glucose levels to rise and remain higher. Consequently, it is important to note that among
the documented side effects of prednisone is the development of Type II diabetes, often referred to in this context
as "steroid diabetes."

This is especially important here because Mr. Simmons had a history of hyperglycemia (high blood sugar), but had
never been diagnosed with diabetes. Also of note is that Mr. Simmons had a known allergy to prednisone. Indeed,
Mr. Simmons' medical records at the Murphy VA Hospital clearly documented that he suffered from a prednisone
allergy:

                                       Allergies,      PRBDNISDNB, PMIL


In March 2017, Mr. Simmons began experiencing pain and redness in his left eye that did not resolve with over-the-
counter medication.

On March 17, 2017, Mr. Simmons visited Dr. Rivera in the ophthalmology clinic at the Murphy VA Hospital regarding
his eye pain. During this visit, Dr. Rivera acknowledged in Mr. Simmons' medical records that he in fact had an
allergy to prednisone:

        MOTR, PRED!USONE IS LIST!m AN ALL!RG'f BUT PA'I'[ENTI IS NOT 100 \ SURI!: THAT HE IS
        A~~BRGIC TO PREDNISONE. HE WAS TAKIN0 OTHER MEDICATIONS AT THB SAME TIME.

Despite 1his documented allergy in the medical records, Dr. Rivera nonetheless prescribed Mr. Simmons with
prednisone. Dr. Rivera also noted in the medical records that Mr. Simmons was not diabetic:

                                                  NO DIABETl£S .


Despite confirmation that Mr. Simmons did not have diabetes, Dr. Rivera ignored the fact that Mr. Simmons suffered
from hyperglycemia and was therefore at risk of developing diabetes from the use of a steroid like prednisone
(regardless of the fact that Mr. Simmons also was allergic to prednisone).

Moreover, Mr. Simmons' Murphy VA Hospital records also showed that his A1 C level was 6.1% on March 10, 2017,
just a week before his visit with Dr. Rivera. The A 1C test is a blood test that determines a person's average levels
of blood glucose over the preceding three month period. A normal A1 C level is below 5. 7%; 6.5% or above indicates
diabetes; and 5.7% to 6.4% is pre-diabetes. Thus, Mr. Simmons was still in the pre-diabetic range just a week
before Dr. Rivera directed him to take the prednisone.

Over the following weeks, Mr. Simmons continued to take the prednisone as instructed by Dr. Rivera.

During that time, Mr. Simmons developed polyuria, a condition involving the passage of large volumes of urine with
an increase in urinary frequency. Dr. Rivera concluded during a visit on March 27, 2017 that Mr. Simmons'
development of polyuria was secondary to his prednisone allergy. Importantly, however, polyuria is actually a
symptom of the onset of diabetes.

On March 29, 2017, Mr. Simmons had blood work done at the Murphy VA Hospital. The results showed that his
blood glucose was extraordinarily high at 616. Dr. Rivera called Mr. Simmons and told him to admit himself to the
Emergency Department at the hospital.

Over the following week, Mr. Simmons' blood glucose levels fluctuated and remained high.



                                                          3




                                                   EXHIBIT A                                                       3
         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 11 of 15




On April 4, 2017, just weeks after he was started on prednisone by Dr. Rivera, Mr. Simmons was admitted to the
Emergency Department at Baptist Emergency Hospital, where he was diagnosed with Type II diabetes.

Because Dr. Rivera improperly prescribed prednisone to Mr. Simmons, who was both pre-diabetic and allergic to
prednisone, Mr. Simmons developed Type II diabetes, which he will suffer from for the rest of his life. Indeed, Mr.
Simmons has already suffered sequelae related to the diabetes diagnosis, including ophthalmologic disturbances
such as blurred vision and light flashes.

The Murphy VA Hospital healthcare providers' deviations from the standard of care in treating Mr. Simmons include,
but are not limited to, the following: (a) the negligent prescribing of prednisone to Mr. Simmons; (b) negligent failure
to monitor Mr. Simmons' blood glucose levels; and (c) other deviations from the standard of care which will be
developed through further investigation, discovery, and expert review. Had Murphy VA Hospital personnel,
including Dr. Rivera, appropriately treated Mr. Simmons, he likely would not have developed Type II diabetes.

Please note that the claim description in Box 8 and Attachment 1 is intended to be a good faith effort to orient the
VA to the care presently believed to be deficient and the injuries presently believed to have been sustained as a
result of those deficiencies. However, as is often the case in medical claims, a detailed review of the medical
records in conjunction with expert reports may reveal additional shortcomings in the care and/or injuries. Thus, the
"Basis of Claim" provided is not meant to be exhaustive of all possible theories of recovery for Mr. Simmons. Rather,
the VA is hereby put on notice for the purposes of conducting its claim investigation that Mr. Simmons' claim seeks
recovery for all aspects of the care provided at the Murphy VA Hospital, which deviated from the standard of care
and caused his injuries (whether specifically enumerated in the claim form or not).




                                                           4




                                                     EXHIBIT A                                                        4
                         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 12 of 15


               CLAIM FOR DAMAGE,                                        INSTRUCTIONS: Please read carefully the Instructions on the                           FORM APPROVED
                                                                       reverse side and supply information requested on both sides of this                    OMBNO. 1105-0008
                INJURY, OR DEATH                                       form. Use additional sheet(s) if necessary. See reverse side for
                                                                       additional instructions.

1.     Submit to Appropriate Federal Agency:                                                         2. Name, address of claimant, and claimant's personal represenlatlve If any.
                                                                                                        (See Instructions on reverse). Number, Street, City, State and Zip code.
           Office of Chief Counsel (02)
           Department of Veterans Affairs                                                                Marcella C. Simmons
           155 Van Gordon, Suite 551                                                                     c/o Rawls Law Group P.C.
           Lakewood, CO 80228                                                                            211 Rocketts Way, Suite 100
                                                                                                         Richmond, VA 23231
3. TYPE OF EMPLOYMENT                    4. DATE OF BIRTH             5. MARITAL STATUS              6. DATE AND DAY OF ACCIDENT                            7. TIME (A.M. OR P.M.)
                                                07/30/1961                      Married                  See Box 8 and Attachment 1
     □     MILITARY    Oc1v1L1AN
                                            rKelth Slmmonsl
8. BASIS OF CLAIM (State In detail the known facts and circumstances attending the damage, injury, or death, idenllfylng persons and property Involved, the place of occurrence and
   the cause lhereof. Use additional pages if necessary).
Marcella C, Simmons ("Mrs. Simmons") Is the wife of Keith A. Simmons ("Mr. Simmons"), a 57-year-old Army veteran who now suffers
from Type II diabetes and vision impairment as a result of being Inappropriately prescribed prednisone by ophthalmologist Pedro J.
Rivera, MO, at the Audie L. Murphy Memorial VA Hospital ("Murphy VA Hospital") in San Antonio, Texas_ Mr. Simmons had a history
of hyperglycemia and a known allergy to prednisone, which Dr. Rivera was aware of prior to prescribing the medication to Mr.
Simmons.

~ : The Basis of Claim is continued on Attachment 1 to this clalm form and, accordingly, Attachment 1 is incorporated herein by
reference.

9.                                                                                 PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, street, City, State, and Zip Code).

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

10.                                                                     PERSONAL INJURY/WRONGFUL DEATH
STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.
The negligence of VA health care providers as described in Box 8 above and the corresponding Attachment 1 caused injury to
Marcella C. Simmons, resulting in loss of consortium and services, emotional distress, mental suffering, and other economic and
non-economic losses.
11 .                                                                                    WITNESSES
                                                 NAME                                                   ~DDRESS (Number, Street, City, State, and Zip Code)
Keith A. Simmons                                                                                          8618 White Shadow, San Antonio, TX 78249
Marcella C. Simmons                                                                                       8618 White Shadow, San Antonio, TX 78249
Healthcare providers of Mr. Simmons at the Murphy VA Hospital                                             7400 Merton Minter Boulevard, San Antonio, TX 78229
Healthcare providers of Mr, Simmons at Baotist Emeraencv Hosoltal                                         8230 N 1604 W, San Antonio, Texas 78249
12. (Sea instructions on reverse).                 AMOUNT OF CLAIM                                   (in dollars)

12a. PROPERTY DAMAGE                     12b. PERSONAL INJURY                                  12c. WRONGFUL DEATH                     12d. TOTAL (Failure to specify may cause
                                                                                                                                            forfeiture of your rights).
                                                        $1,000,000.00                                                                                 $1,000,000.00
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL smLEMENT OF THIS CLAIM.
1 3 a ~ U ~J (See instructions an reverse side).                                                     13b. PHONE NUMBER OF PERSON SIGNING FORM                  114. DATE OF SIGNATURE
                                                         Glen H. Sturtevant Jr.                                        (804) 622-0675                            September 5, 2017
                            '1 d                         Attornev for Claimant
       -
                         . - CIVIL PENALTY FOR PRESENTING                                                           CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                    FRAUDULENT CLAIM                                                                     CLAIM OR MAKING FALSE STATEMENT$

The claimant is liable to Iha United States Governmenl for a cl vii penalty of not less than         Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Governmenl. (See 31 U.S.C. 3729),




Authorized for Local Reproduction                                                NSN 7540-00-634-4046                                           STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                                  PRESCRIBED BY DEPT. OF JUSTICE
95-109                                                                                                                                          28 CFR 14.2




                                                                                      EXHIBIT A                                                                                5
                          Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 13 of 15


                                                                                    INSURANCE COVERAGE

  In order that subrogation claims may ba adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

  15. Do you carry accident Insurance?      OYes         If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number.          D      No




  16. Have you filed a claim with your Insurance carrier In this Instance, and If so, Is II full coverage or deductible?    D Yes       DNo         17. If deductible, state amount.




  18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your cf aim? (It is necessary that you ascertain these facts).




  19. Do you carry public liability and property damage insurance?     D Yes        If yes, give name and address of Insurance carrier (Number, Street, City, Stale, and Zip Code).        D No



                                                                                          INSTRUCTIONS

 Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
 employee(s) was Involved In the Incident. If the incident involves more than one claimant, each claimant should submit a separate
 claim form.

                                                            Complete all items• Insert the word NONE where applicable.

 A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL        DAMAGES IN A SUM CERTAIN FOR INJURYTO OR LOSS OF PROPERTY, PERSONAL
 AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
 REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN        THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
 NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY        TWO YEARS AFTER THE CLAIM ACCRUES.

 Failure to completely execute this form or to supply the requested material within                 The amount claimed should be substantiated by competent evidence as follows:
 two years from the date the claim accl\led may render your claim Invalid. A clalm
 Is deemed presented when It ts received by the appropriate agency, not when II ls                  (a) In support of the claim for personal injury or death, the claimant should submit a
  malled.                                                                                           written report by the attending physician, showing the nature and extent of the injury, lhe
                                                                                                    nature and extent of treatment, the degree of permanan! disability, it any, the prognosis,
                                                                                                    and the period of hospitalization, or incapacitation, allachlng Itemized bills for medical,
 If instruction is needed in completing this form, the agency listed in Item #1 on the reverse      hospital, or burial expenses actually incurred.
 side may be contacted. Complete regulations pertaining to claims asserted under the
 Federal Tort Claims Act can be found In Title 28, Code of Federal Regulations, Part 14.
 Many agencies have published supplementing regulations. If more !hen one agency Is                 (b) In support of claims for damage to property, which has bean or can be economically
 involved, please stale each agency.                                                                repairad, the claimant should submit at least two itemized signed statements or estimates
                                                                                                    by reliable, disinterested concerns, or, if payment has been made, the itemized signed
                                                                                                    receipts evidencing payment
 The claim may be filled by a duly authorized agent or olher legal representative, provided
 evidence saUsfactory to the Government is submitted with the claim establishing express
 authority to act for the claimant. A claim presented by an agent or legal representative           (c) In support of claims for damage to property which Is nol economically repairable, or If
 must be presented In the name of the claimant. If the claim Is signed by lhe agent or              the property is lost or destroyed, the claimant should submit statements as to the original
 legal representative, ii must show the title or legal capaclly of the person signing and be        cost of the property, the date of purchase, and the value ol the property, both belore and
 accompanied by evidence of his/her authority to present a claim on behalf of the claimant          after the accident. Such statements should be by disinterested competent persons,
 as agent, e~ecutor, administrator, parent, guardian or other representative.                       preferably reputable dealers or officials familiar with the type ol property damaged, or by
                                                                                                    two or more competitive bidders, and should be certitied as being just and correct.

  If claimant intends lo file for both personal injury and property damage, lhe amount tor
  each must be shown in item number 12 of lhis torm.                                                (d) Fallure lo specify a sum certain will randar your claim lnvalfd and may result In
                                                                                                    forfeiture of your rights.

                                                                                      PRIVACY ACT NOTICE
 This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(a)(3), and               B. Principal Purpose: The information requested is to be used In evaluating claims.
 concerns the Information requested in the letter to which this Notice Is attached.                 C.   Routine Use: Sae the Notices of Systems of Records for the agency to whom you are
    A Authority: The requested information Is solicited pursuant to one or more of the                 submilting this form for this information,
        following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U,S.C. 2671 et seq., 28 C,F,R.           D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
         Part 14.                                                                                      requested information or to execute the form may render your claim "Invalid."

                                                                            PAPERWORK REDUCTION ACT NOTICE

 This notice i s ~ for the purpose of tha Paperwork Reduction Acl, 44 U.S.C. 3501. Public reporting burden for lhis collection of information is estimated to average 6 hours per
 response, Including the time for reviewing Instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
 information. Send comments regarding this burden estimate or any other aspect of this collection of Information, including suggestions for reducing this burden, to the Director, Torts
 Branch, Attention: Paparwork Reduction Stall, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget, Do not mail completed
 form(s) lo lhesa addresses.


STANDARD FORM 95 REV. (2/2007) BACK



                                                                                         EXHIBIT A                                                                                     6
         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 14 of 15




                             Attachment 1 to FTCA Claim of Marcella C. Simmons

8.      Basis of Claim -   continued from SF-95

Prednisone is a corticosteroid used as an anti-inflammatory medication. Corticosteroids mimic the action of cortisol,
the hormone produced by the kidneys that is responsible for bringing on the body's classic stress response of higher
blood pressure and increased blood glucose levels. Corticosteroids like prednisone increase insulin resistance,
thereby allowing blood glucose levels to rise and remain higher. Consequently, it is important to note that among
the documented side effects of prednisone is the development of Type II diabetes, often referred to in this context
as "steroid diabetes."

This is especially important here because Mr. Simmons had a history of hyperglycemia (high blood sugar), but had
never been diagnosed with diabetes. Also of note is that Mr. Simmons had a known allergy to prednisone. Indeed,
Mr. Simmons' medical records at the Murphy VA Hospital clearly documented that he suffered from a prednisone
allergy:




In March 2017, Mr. Simmons began experiencing pain and redness in his left eye that did not resolve with over-the-
counter medication.

On March 17, 2017, Mr. Simmons visited Dr. Rivera in the ophthalmology clinic at the Murphy VA Hospital regarding
his eye pain. During this visit, Dr. Rivera acknowledged in Mr. Simmons' medical records that he in fact had an
allergy to prednisone:

        NOTB: t>REDN!SONB IS LIS'l'BD AN ALLBRG'i BUT PATIBIIITj IS NOT 100 I SURE THAT HE IS
        ALLmtCIC TO PREDNISO~IE. HE WAS TAKING OTHER MBDICATIONS AT TH& SAHE TIME.

Despite this documented allergy in the medical records, Dr. Rivera nonetheless prescribed Mr. Simmons with
prednisone. Dr. Rivera also noted in the medical records that Mr. Simmons was not diabetic:

                                                  NO :DIABETES.


Despite confirmation that Mr. Simmons did not have diabetes, Dr. Rivera ignored the fact that Mr. Simmons suffered
from hyperglycemia and was therefore at risk of developing diabetes from the use of a steroid like prednisone
(regardless of the fact that Mr. Simmons also was allergic to prednisone).

Moreover, Mr. Simmons' Murphy VA Hospital records also showed that his A 1C level was 6.1% on March 10, 2017,
just a week before his visit with Dr. Rivera. The A1C test is a blood test that determines a person's average levels
of blood glucose over the preceding three month period. A normal A 1C level is below 5. 7%; 6.5%or above indicates
diabetes; and 5.7% to 6.4% is pre-diabetes. Thus, Mr. Simmons was still in the pre-diabetic range just a week
before Dr. Rivera directed him to take the prednisone.

Over the following weeks, Mr. Simmons continued to take the prednisone as instructed by Dr. Rivera.

During that time, Mr. Simmons developed polyuria, a condition involving the passage of large volumes of urine with
an increase in urinary frequency. Dr. Rivera concluded during a visit on March 27, 2017 that Mr. Simmons'
development of polyuria was secondary to his prednisone allergy. Importantly, however, polyuria is actually a
symptom of the onset of diabetes.

On March 29, 2017, Mr. Simmons had blood work done at the Murphy VA Hospital. The results showed that his
blood glucose was extraordinarily high at 616. Dr. Rivera called Mr. Simmons and told him to admit himself to the
Emergency Department at the hospital.

Over the following week, Mr. Simmons' blood glucose levels fluctuated and remained high.


                                                         3




                                                   EXHIBIT A                                                       7
         Case 5:19-cv-00122-DAE Document 1 Filed 02/12/19 Page 15 of 15




On April 4, 2017, just weeks after he was started on prednisone by Dr. Rivera, Mr. Simmons was admitted to the
Emergency Department at Baptist Emergency Hospital, where he was diagnosed with Type II diabetes.

Because Dr. Rivera improperly prescribed prednisone to Mr. Simmons, who was both pre-diabetic and allergic to
prednisone, Mr. Simmons developed Type II diabetes, which he will suffer from for the rest of his life. Indeed, Mr.
Simmons has already suffered sequelae related to the diabetes diagnosis, including ophthalmologic disturbances
such as blurred vision and light flashes.

The Murphy VA Hospital healthcare providers' deviations from the standard of care in treating Mr. Simmons include,
but are not limited to, the following: (a) the negligent prescribing of prednisone to Mr. Simmons; (b) negligent failure
to monitor Mr. Simmons' blood glucose levels; and (c} other deviations from the standard of care which will be
developed through further investigation, discovery, and expert review. Had Murphy VA Hospital personnel,
including Dr. Rivera, appropriately treated Mr. Simmons, he likely would not have developed Type II diabetes.

Please note that the claim description in Box 8 and Attachment 1 is intended to be a good faith effort to orient the
VA to the care presently believed to be deficient and the injuries presently believed to have been sustained as a
result of those deficiencies. However, as is often the case in medical claims, a detailed review of the medical
records in conjunction with expert reports may reveal additional shortcomings in the care and/or injuries. Thus, the
"Basis of Claim" provided is not meant to be exhaustive of all possible theories of recovery for Mrs. Simmons.
Rather, the VA is hereby put on notice for the purposes of conducting its claim investigation that Mrs. Simmons'
claim seeks recovery for all aspects of the care provided to her husband, Keith A. Simmons, at the Murphy VA
Hospital, which deviated from the standard of care and caused his injuries (whether specifically enumerated in the
claim form or not).




                                                           4




                                                     EXHIBIT A                                                        8
